
	

113 HR 1408 IH: Animal Generic Drug User Fee Amendments of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1408
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Gardner (for
			 himself, Mr. Shimkus,
			 Mr. Upton,
			 Mr. Pitts,
			 Mr. Waxman,
			 Mr. Pallone,
			 Mr. Burgess,
			 Mr. Guthrie, and
			 Mr. Kinzinger of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  reauthorize user fee programs relating to generic new animal
		  drugs.
	
	
		1.Short title; finding
			(a)Short
			 titleThis Act may be cited as the Animal Generic Drug
			 User Fee Amendments of 2013.
			(b)FindingThe
			 fees authorized by this Act will be dedicated toward expediting the generic new
			 animal drug development process and the review of abbreviated applications for
			 generic new animal drugs, supplemental abbreviated applications for generic new
			 animal drugs, and investigational submissions for generic new animal drugs as
			 set forth in the goals identified in the letters from the Secretary of Health
			 and Human Services to the Chairman of the Committee on Energy and Commerce of
			 the House of Representatives and the Chairman of the Committee on Health,
			 Education, Labor, and Pensions of the Senate as set forth in the Congressional
			 Record.
			2.Authority to
			 assess and use generic new animal drug feesSection 741 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–21) is amended to read as follows:
			
				741.Authority to
				assess and use generic new animal drug fees
					(a)Types of
				feesBeginning with respect to fiscal year 2009, the Secretary
				shall assess and collect fees in accordance with this section as
				follows:
						(1)Abbreviated
				application fee
							(A)In
				generalEach person that submits, on or after July 1, 2008, an
				abbreviated application for a generic new animal drug shall be subject to a fee
				as established in subsection (c) for such an application.
							(B)PaymentThe
				fee required by subparagraph (A) shall be due upon submission of the
				abbreviated application.
							(C)Exceptions
								(i)Previously filed
				applicationIf an abbreviated application was submitted by a
				person that paid the fee for such application, was accepted for filing, and was
				not approved or was withdrawn (without a waiver or refund), the submission of
				an abbreviated application for the same product by the same person (or the
				person’s licensee, assignee, or successor) shall not be subject to a fee under
				subparagraph (A).
								(ii)Certain
				abbreviated applications involving combination animal drugsAn
				abbreviated application for an animal drug described in section 512(d)(4) and
				submitted on or after October 1, 2013, shall be subject to a fee equal to 50
				percent of the amount of the abbreviated application fee established in
				subsection (c).
								(D)Refund of fee if
				application refused for filingThe Secretary shall refund 75
				percent of the fee paid under subparagraph (B) for any abbreviated application
				which is refused for filing.
							(E)Refund of fee if
				application withdrawnIf an abbreviated application is withdrawn
				after the application was filed, the Secretary may refund the fee or portion of
				the fee paid under subparagraph (B) if no substantial work was performed on the
				application after the application was filed. The Secretary shall have the sole
				discretion to refund the fee under this subparagraph. A determination by the
				Secretary concerning a refund under this subparagraph shall not be
				reviewable.
							(2)Generic new
				animal drug product fee
							(A)In
				generalEach person—
								(i)who is named as
				the applicant in an abbreviated application or supplemental abbreviated
				application for a generic new animal drug product which has been submitted for
				listing under section 510; and
								(ii)who, after
				September 1, 2008, had pending before the Secretary an abbreviated application
				or supplemental abbreviated application,
								shall
				pay for each such generic new animal drug product the annual fee established in
				subsection (c).(B)Payment; fee due
				dateSuch fee shall be payable for the fiscal year in which the
				generic new animal drug product is first submitted for listing under section
				510, or is submitted for relisting under section 510 if the generic new animal
				drug product has been withdrawn from listing and relisted. After such fee is
				paid for that fiscal year, such fee shall be due each subsequent fiscal year
				that the product remains listed, upon the later of—
								(i)the first business
				day after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
								(ii)January 31 of
				each year.
								(C)LimitationSuch
				fee shall be paid only once for each generic new animal drug product for a
				fiscal year in which the fee is payable.
							(3)Generic new
				animal drug sponsor fee
							(A)In
				generalEach person—
								(i)who meets the
				definition of a generic new animal drug sponsor within a fiscal year;
				and
								(ii)who, after
				September 1, 2008, had pending before the Secretary an abbreviated application,
				a supplemental abbreviated application, or an investigational
				submission,
								shall
				be assessed an annual generic new animal drug sponsor fee as established under
				subsection (c).(B)Payment; fee due
				dateSuch fee shall be due each fiscal year upon the later
				of—
								(i)the first business
				day after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this section;
				or
								(ii)January 31 of
				each year.
								(C)Amount of
				feeEach generic new animal drug sponsor shall pay only 1 such
				fee each fiscal year, as follows:
								(i)100 percent of the
				amount of the generic new animal drug sponsor fee published for that fiscal
				year under subsection (c) for an applicant with more than 6 approved
				abbreviated applications.
								(ii)75 percent of the
				amount of the generic new animal drug sponsor fee published for that fiscal
				year under subsection (c) for an applicant with more than 1 and fewer than 7
				approved abbreviated applications.
								(iii)50 percent of
				the amount of the generic new animal drug sponsor fee published for that fiscal
				year under subsection (c) for an applicant with 1 or fewer approved abbreviated
				applications.
								(b)Fee
				amountsSubject to subsections (c), (d), (f), and (g), the fees
				required under subsection (a) shall be established to generate fee revenue
				amounts as follows:
						(1)Total fee
				revenues for application feesThe total fee revenues to be
				collected in abbreviated application fees under subsection (a)(1) shall be
				$1,832,000 for fiscal year 2014, $1,736,000 for fiscal year 2015, $1,857,000
				for fiscal year 2016, $1,984,000 for fiscal year 2017, and $2,117,000 for
				fiscal year 2018.
						(2)Total fee
				revenues for product feesThe total fee revenues to be collected
				in generic new animal drug product fees under subsection (a)(2) shall be
				$2,748,000 for fiscal year 2014, $2,604,000 for fiscal year 2015, $2,786,000
				for fiscal year 2016, $2,976,000 for fiscal year 2017, and $3,175,000 for
				fiscal year 2018.
						(3)Total fee
				revenues for sponsor feesThe total fee revenues to be collected
				in generic new animal drug sponsor fees under subsection (a)(3) shall be
				$2,748,000 for fiscal year 2014, $2,604,000 for fiscal year 2015, $2,786,000
				for fiscal year 2016, $2,976,000 for fiscal year 2017, and $3,175,000 for
				fiscal year 2018.
						(c)Annual fee
				setting; adjustments
						(1)Annual fee
				settingThe Secretary shall establish, 60 days before the start
				of each fiscal year beginning after September 30, 2008, for that fiscal year,
				abbreviated application fees, generic new animal drug sponsor fees, and generic
				new animal drug product fees, based on the revenue amounts established under
				subsection (b) and the adjustments provided under this subsection.
						(2)Workload
				adjustmentThe fee revenues shall be adjusted each fiscal year
				after fiscal year 2014 to reflect changes in review workload. With respect to
				such adjustment:
							(A)This adjustment
				shall be determined by the Secretary based on a weighted average of the change
				in the total number of abbreviated applications for generic new animal drugs,
				manufacturing supplemental abbreviated applications for generic new animal
				drugs, investigational generic new animal drug study submissions, and
				investigational generic new animal drug protocol submissions submitted to the
				Secretary. The Secretary shall publish in the Federal Register the fees
				resulting from this adjustment and the supporting methodologies.
							(B)Under no
				circumstances shall this workload adjustment result in fee revenues for a
				fiscal year that are less than the fee revenues for that fiscal year
				established in subsection (b).
							(3)Final year
				adjustmentFor fiscal year 2018, the Secretary may, in addition
				to other adjustments under this subsection, further increase the fees under
				this section, if such an adjustment is necessary, to provide for up to 3 months
				of operating reserves of carryover user fees for the process for the review of
				abbreviated applications for generic new animal drugs for the first 3 months of
				fiscal year 2019. If the Food and Drug Administration has carryover balances
				for the process for the review of abbreviated applications for generic new
				animal drugs in excess of 3 months of such operating reserves, then this
				adjustment shall not be made. If this adjustment is necessary, then the
				rationale for the amount of the increase shall be contained in the annual
				notice setting fees for fiscal year 2018.
						(4)LimitThe
				total amount of fees charged, as adjusted under this subsection, for a fiscal
				year may not exceed the total costs for such fiscal year for the resources
				allocated for the process for the review of abbreviated applications for
				generic new animal drugs.
						(d)Fee waiver or
				reductionThe Secretary shall grant a waiver from or a reduction
				of 1 or more fees assessed under subsection (a) where the Secretary finds that
				the generic new animal drug is intended solely to provide for a minor use or
				minor species indication.
					(e)Effect of
				failure To pay feesAn abbreviated application for a generic new
				animal drug submitted by a person subject to fees under subsection (a) shall be
				considered incomplete and shall not be accepted for filing by the Secretary
				until all fees owed by such person have been paid. An investigational
				submission for a generic new animal drug that is submitted by a person subject
				to fees under subsection (a) shall be considered incomplete and shall not be
				accepted for review by the Secretary until all fees owed by such person have
				been paid. The Secretary may discontinue review of any abbreviated application
				for a generic new animal drug, supplemental abbreviated application for a
				generic new animal drug, or investigational submission for a generic new animal
				drug from a person if such person has not submitted for payment all fees owed
				under this section by 30 days after the date upon which they are due.
					(f)Assessment of
				fees
						(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after
				fiscal year 2008 unless appropriations for salaries and expenses of the Food
				and Drug Administration for such fiscal year (excluding the amount of fees
				appropriated for such fiscal year) are equal to or greater than the amount of
				appropriations for the salaries and expenses of the Food and Drug
				Administration for the fiscal year 2003 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor
				applicable to the fiscal year involved.
						(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, for abbreviated applications,
				generic new animal drug sponsors, and generic new animal drug products at any
				time in such fiscal year notwithstanding the provisions of subsection (a)
				relating to the date fees are to be paid.
						(g)Crediting and
				availability of fees
						(1)In
				generalSubject to paragraph (2)(C), fees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to be appropriated to remain available until expended. Such sums
				as may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salary and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for the process for
				the review of abbreviated applications for generic new animal drugs.
						(2)Collections and
				appropriation acts
							(A)In
				generalThe fees authorized by this section—
								(i)subject to
				subparagraph (C), shall be collected and available in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation for such fiscal year; and
								(ii)shall be
				available to defray increases in the costs of the resources allocated for the
				process for the review of abbreviated applications for generic new animal drugs
				(including increases in such costs for an additional number of full-time
				equivalent positions in the Department of Health and Human Services to be
				engaged in such process) over such costs, excluding costs paid from fees
				collected under this section, for fiscal year 2008 multiplied by the adjustment
				factor.
								(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for the process for the review of abbreviated applications for generic new
				animal drugs—
								(i)are not more than
				3 percent below the level specified in subparagraph (A)(ii); or
								(ii)(I)are more than 3 percent
				below the level specified in subparagraph (A)(ii), and fees assessed for the
				fiscal year following the subsequent fiscal year are decreased by the amount in
				excess of 3 percent by which such costs fell below the level specified in
				subparagraph (A)(ii); and
									(II)such costs are not more than 5 percent
				below the level specified in subparagraph (A)(ii).
									(C)Provision for
				early paymentsPayment of fees authorized under this section for
				a fiscal year, prior to the due date for such fees, may be accepted by the
				Secretary in accordance with authority provided in advance in a prior year
				appropriations Act.
							(3)Authorization of
				appropriationsThere are authorized to be appropriated for fees
				under this section—
							(A)$7,328,000 for
				fiscal year 2014;
							(B)$6,944,000 for
				fiscal year 2015;
							(C)$7,429,000 for
				fiscal year 2016;
							(D)$7,936,000 for
				fiscal year 2017; and
							(E)$8,467,000 for
				fiscal year 2018;
							as
				adjusted to reflect adjustments in the total fee revenues made under this
				section and changes in the total amounts collected by abbreviated application
				fees, generic new animal drug sponsor fees, and generic new animal drug product
				fees.(4)OffsetIf
				the sum of the cumulative amount of fees collected under this section for the
				fiscal years 2014 through 2016 and the amount of fees estimated to be collected
				under this section for fiscal year 2017 exceeds the cumulative amount
				appropriated under paragraph (3) for the fiscal years 2014 through 2017, the
				excess amount shall be credited to the appropriation account of the Food and
				Drug Administration as provided in paragraph (1), and shall be subtracted from
				the amount of fees that would otherwise be authorized to be collected under
				this section pursuant to appropriation Acts for fiscal year 2018.
						(h)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
					(i)Written requests
				for waivers, reductions, and refundsTo qualify for consideration
				for a waiver or reduction under subsection (d), or for a refund of any fee
				collected in accordance with subsection (a), a person shall submit to the
				Secretary a written request for such waiver, reduction, or refund not later
				than 180 days after such fee is due.
					(j)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employees, and advisory committees not engaged in the process of the review of
				abbreviated applications for generic new animal drugs, be reduced to offset the
				number of officers, employees, and advisory committees so engaged.
					(k)DefinitionsIn
				this section and section 742:
						(1)Abbreviated
				application for a generic new animal drugThe terms
				abbreviated application for a generic new animal drug and
				abbreviated application mean an abbreviated application for the
				approval of any generic new animal drug submitted under section 512(b)(2). Such
				term does not include a supplemental abbreviated application for a generic new
				animal drug.
						(2)Adjustment
				factorThe term adjustment factor applicable to a
				fiscal year is the Consumer Price Index for all urban consumers (all items;
				United States city average) for October of the preceding fiscal year divided
				by—
							(A)for purposes of
				subsection (f)(1), such Index for October 2002; and
							(B)for purposes of
				subsection (g)(2)(A)(ii), such Index for October 2007.
							(3)Costs of
				resources allocated for the process for the review of abbreviated applications
				for generic new animal drugsThe term costs of resources
				allocated for the process for the review of abbreviated applications for
				generic new animal drugs means the expenses in connection with the
				process for the review of abbreviated applications for generic new animal drugs
				for—
							(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees consulted with respect to the review of
				specific abbreviated applications, supplemental abbreviated applications, or
				investigational submissions, and costs related to such officers, employees,
				committees, and contractors, including costs for travel, education, and
				recruitment and other personnel activities;
							(B)management of
				information, and the acquisition, maintenance, and repair of computer
				resources;
							(C)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
							(D)collecting fees
				under this section and accounting for resources allocated for the review of
				abbreviated applications, supplemental abbreviated applications, and
				investigational submissions.
							(4)Final dosage
				formThe term final dosage form means, with respect
				to a generic new animal drug product, a finished dosage form which is approved
				for administration to an animal without substantial further manufacturing. Such
				term includes generic new animal drug products intended for mixing in animal
				feeds.
						(5)Generic new
				animal drugThe term generic new animal drug means a
				new animal drug that is the subject of an abbreviated application.
						(6)Generic new
				animal drug productThe term generic new animal drug
				product means each specific strength or potency of a particular active
				ingredient or ingredients in final dosage form marketed by a particular
				manufacturer or distributor, which is uniquely identified by the labeler code
				and product code portions of the national drug code, and for which an
				abbreviated application for a generic new animal drug or a supplemental
				abbreviated application has been approved.
						(7)Generic new
				animal drug sponsorThe term generic new animal drug
				sponsor means either an applicant named in an abbreviated application
				for a generic new animal drug that has not been withdrawn by the applicant and
				for which approval has not been withdrawn by the Secretary, or a person who has
				submitted an investigational submission for a generic new animal drug that has
				not been terminated or otherwise rendered inactive by the Secretary.
						(8)Investigational
				submission for a generic new animal drugThe terms
				investigational submission for a generic new animal drug and
				investigational submission mean—
							(A)the filing of a
				claim for an investigational exemption under section 512(j) for a generic new
				animal drug intended to be the subject of an abbreviated application or a
				supplemental abbreviated application; or
							(B)the submission of
				information for the purpose of enabling the Secretary to evaluate the safety or
				effectiveness of a generic new animal drug in the event of the filing of an
				abbreviated application or supplemental abbreviated application for such
				drug.
							(9)PersonThe
				term person includes an affiliate thereof (as such term is defined
				in section 735(11)).
						(10)Process for the
				review of abbreviated applications for generic new animal
				drugsThe term process for the review of abbreviated
				applications for generic new animal drugs means the following activities
				of the Secretary with respect to the review of abbreviated applications,
				supplemental abbreviated applications, and investigational submissions:
							(A)The activities
				necessary for the review of abbreviated applications, supplemental abbreviated
				applications, and investigational submissions.
							(B)The issuance of
				action letters which approve abbreviated applications or supplemental
				abbreviated applications or which set forth in detail the specific deficiencies
				in abbreviated applications, supplemental abbreviated applications, or
				investigational submissions and, where appropriate, the actions necessary to
				place such applications, supplemental applications, or submissions in condition
				for approval.
							(C)The inspection of
				generic new animal drug establishments and other facilities undertaken as part
				of the Secretary’s review of pending abbreviated applications, supplemental
				abbreviated applications, and investigational submissions.
							(D)Monitoring of
				research conducted in connection with the review of abbreviated applications,
				supplemental abbreviated applications, and investigational submissions.
							(E)The development of
				regulations and policy related to the review of abbreviated applications,
				supplemental abbreviated applications, and investigational submissions.
							(F)Development of
				standards for products subject to review.
							(G)Meetings between
				the agency and the generic new animal drug sponsor.
							(H)Review of
				advertising and labeling prior to approval of an abbreviated application or
				supplemental abbreviated application, but not after such application has been
				approved.
							(11)Supplemental
				abbreviated application for generic new animal drugThe terms
				supplemental abbreviated application for a generic new animal
				drug and supplemental abbreviated application mean a
				request to the Secretary to approve a change in an approved abbreviated
				application.
						.
		3.Reauthorization;
			 reporting requirementsSection
			 742 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–22) is amended
			 to read as follows:
			
				742.Reauthorization;
				reporting requirements
					(a)Performance
				reportsBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year during which fees are collected under this
				part, the Secretary shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate, and the Committee on Energy and
				Commerce of the House of Representatives a report concerning the progress of
				the Food and Drug Administration in achieving the goals identified in the
				letters described in section 1(b) of the Animal Generic Drug User Fee
				Amendments of 2013 toward expediting the generic new animal drug development
				process and the review of abbreviated applications for generic new animal
				drugs, supplemental abbreviated applications for generic new animal drugs, and
				investigational submissions for generic new animal drugs during such fiscal
				year.
					(b)Fiscal
				reportBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year during which fees are collected under this
				part, the Secretary shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Energy and
				Commerce of the House of Representatives a report on the implementation of the
				authority for such fees during such fiscal year and the use, by the Food and
				Drug Administration, of the fees collected during such fiscal year for which
				the report is made.
					(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
					(d)Reauthorization
						(1)ConsultationIn
				developing recommendations to present to Congress with respect to the goals,
				and plans for meeting the goals, for the process for the review of abbreviated
				applications for generic new animal drugs for the first 5 fiscal years after
				fiscal year 2018, and for the reauthorization of this part for such fiscal
				years, the Secretary shall consult with—
							(A)the Committee on
				Energy and Commerce of the House of Representatives;
							(B)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
							(C)scientific and
				academic experts;
							(D)veterinary
				professionals;
							(E)representatives of
				patient and consumer advocacy groups; and
							(F)the regulated
				industry.
							(2)Prior public
				inputPrior to beginning negotiations with the regulated industry
				on the reauthorization of this part, the Secretary shall—
							(A)publish a notice
				in the Federal Register requesting public input on the reauthorization;
							(B)hold a public
				meeting at which the public may present its views on the reauthorization,
				including specific suggestions for changes to the goals referred to in
				subsection (a);
							(C)provide a period
				of 30 days after the public meeting to obtain written comments from the public
				suggesting changes to this part; and
							(D)publish the
				comments on the Food and Drug Administration’s Internet Web site.
							(3)Periodic
				consultationNot less frequently than once every 4 months during
				negotiations with the regulated industry, the Secretary shall hold discussions
				with representatives of veterinary, patient, and consumer advocacy groups to
				continue discussions of their views on the reauthorization and their
				suggestions for changes to this part as expressed under paragraph (2).
						(4)Public review of
				recommendationsAfter negotiations with the regulated industry,
				the Secretary shall—
							(A)present the
				recommendations developed under paragraph (1) to the congressional committees
				specified in such paragraph;
							(B)publish such
				recommendations in the Federal Register;
							(C)provide for a
				period of 30 days for the public to provide written comments on such
				recommendations;
							(D)hold a meeting at
				which the public may present its views on such recommendations; and
							(E)after
				consideration of such public views and comments, revise such recommendations as
				necessary.
							(5)Transmittal of
				recommendationsNot later than January 15, 2018, the Secretary
				shall transmit to Congress the revised recommendations under paragraph (4), a
				summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
						(6)Minutes of
				negotiation meetings
							(A)Public
				availabilityBefore presenting the recommendations developed
				under paragraphs (1) through (5) to Congress, the Secretary shall make publicly
				available, on the Internet Web site of the Food and Drug Administration,
				minutes of all negotiation meetings conducted under this subsection between the
				Food and Drug Administration and the regulated industry.
							(B)ContentThe
				minutes described under subparagraph (A) shall summarize any substantive
				proposal made by any party to the negotiations as well as significant
				controversies or differences of opinion during the negotiations and their
				resolution.
							.
		4.Savings
			 clauseNotwithstanding the
			 amendments made by this Act, part 5 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act, as in effect on the day before the date
			 of enactment of this Act, shall continue to be in effect with respect to
			 abbreviated applications for a generic new animal drug and supplemental
			 abbreviated applications for a generic new animal drug (as defined in such part
			 as of such day) that on or after October 1, 2008, but before October 1, 2013,
			 were accepted by the Food and Drug Administration for filing with respect to
			 assessing and collecting any fee required by such part for a fiscal year prior
			 to fiscal year 2014.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect on October 1, 2013, or the date of enactment of this
			 Act, whichever is later, except that fees under part 5 of subchapter C of
			 chapter VII of the Federal Food, Drug, and Cosmetic Act, as amended by this
			 Act, shall be assessed for all abbreviated applications for a generic new
			 animal drug and supplemental abbreviated applications for a generic new animal
			 drug received on or after October 1, 2013, regardless of the date of enactment
			 of this Act.
		6.Sunset
			 dates
			(a)AuthorizationSection
			 741 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–21) shall cease
			 to be effective October 1, 2018.
			(b)Reporting
			 requirementsSection 742 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 379j–22) shall cease to be effective January 31, 2019.
			(c)Previous sunset
			 provision
				(1)In
			 generalSection 204 of the Animal Generic Drug User Fee Act of
			 2008 (Public Law 110–316) is repealed.
				(2)Conforming
			 amendmentThe Animal Generic Drug User Fee Act of 2008 (Public
			 Law 110–316) is amended in the table of contents in section 1, by striking the
			 item relating to section 204.
				
